     Case 3:20-cv-01611-MMA-AGS Document 3 Filed 09/14/20 PageID.336 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARLON BLACHER,                                    Case No. 20cv1611-MMA (AGS)
12                                     Petitioner,
                                                         ORDER DENYING MOTION TO
13    v.                                                 PROCEED IN FORMA PAUPERIS;
14    RALPH DIAZ, Secretary, et al.,
                                                         [Doc. No. 2]
15                                 Respondents.
                                                         DISMISSING ACTION WITHOUT
16
                                                         PREJUDICE
17
18
19         Petitioner, a state prisoner incarcerated at the R.J. Donovan Correctional Facility in
20   San Diego, California, proceeding pro se, has filed a petition for a writ of habeas corpus
21   pursuant to 28 U.S.C. § 2254, along with a motion to proceed in forma pauperis. See
22   Doc. Nos. 1, 2. Petitioner is challenging his 2008 murder conviction from the Contra
23   Costa County California Superior Court and the denial of his motion in that court for
24   resentencing pursuant to California Penal Code § 1170.95. See Doc. No. 1 at 1-57.
25                          MOTION TO PROCEED IN FORMA PAUPERIS
26         The Court must deny Petitioner’s motion to proceed in forma pauperis because
27   Petitioner has not provided the statutorily required information to determine his financial
28   status. A request to proceed in forma pauperis made by a state prisoner must include a

                                                     1
                                                                               20cv1611-MMA (AGS)
     Case 3:20-cv-01611-MMA-AGS Document 3 Filed 09/14/20 PageID.337 Page 2 of 3



1    certificate from the warden or other appropriate officer showing the amount of money or
2    securities Petitioner has on account in the institution. See Rule 3(a)(2), 28 U.S.C. foll.
3    § 2254; Local Rule 3.2. Notwithstanding his presumably good faith representations
4    regarding his financial status, Petitioner has failed to provide the Court with the required
5    Prison Certificate. Accordingly, the Court DENIES Petitioner’s motion to proceed in
6    forma pauperis and DISMISSES this action without prejudice.
7                                           PROPER VENUE
8          The Court cautions Petitioner that a petition for writ of habeas corpus may be filed
9    in the United States District Court of either the judicial district in which the petitioner is
10   presently confined or the judicial district in which he was convicted and sentenced. See
11   28 U.S.C. § 2241(d); Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 497 (1973).
12   The application in the present matter attacks a judgment of conviction that was entered in
13   the Contra Costa County Superior Court, which is within the jurisdictional boundaries of
14   the United States District Court for the Northern District of California. See 28 U.S.C. §
15   84(a). Petitioner is presently confined at R.J. Donovan Correctional Facility in San
16   Diego, California, which is within the jurisdictional boundaries of the United States
17   District Court for the Southern District of California. See 28 U.S.C. § 84(d). When a
18   habeas petitioner is challenging a judgment of conviction, the district court of the district
19   in which the judgment of conviction was entered is a more convenient forum because of
20   the accessibility of evidence, records and witnesses. See Braden, 410 U.S. at 497, 499
21   n.15 (stating that a court can transfer habeas cases to the district of conviction which is
22   ordinarily a more convenient forum).
23         If Petitioner wishes to challenge his conviction and the denial of his motion for
24   resentencing, both of which took place in the Northern District of California (see Doc.
25   No. 1 at 1, 122), he should file a new petition without delay in the United States District
26   Court for the Northern District of California.
27                                           CONCLUSION
28         Based on the foregoing, the Court DENIES Petitioner’s motion to proceed in

                                                    2
                                                                                  20cv1611-MMA (AGS)
     Case 3:20-cv-01611-MMA-AGS Document 3 Filed 09/14/20 PageID.338 Page 3 of 3



1    forma pauperis and DISMISSES this action without prejudice to Petitioner’s right to
2    proceed with his claims in the proper venue of the United States District Court for the
3    Northern District of California. The Court DIRECTS the Clerk of Court to close the
4    case.
5            IT IS SO ORDERED.
6    DATE: September 14, 2020               ____________________________________
                                            HON. MICHAEL M. ANELLO
7
                                            United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20cv1611-MMA (AGS)
